                                                                                                                               Entered on Docket
                                                                                                                               May 10, 2019
                                                                                                                               EDWARD J. EMMONS, CLERK
                                                                                                                               U.S. BANKRUPTCY COURT
                                                                                                                               NORTHERN DISTRICT OF CALIFORNIA

                                                                     1   Kenneth H. Brown (CA Bar No. 100396)
                                                                         Miriam Manning (CA BAR NO. 178584)
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                                                              The following constitutes the order of the Court.
                                                                         150 California Street, 15th Floor
                                                                                                              Signed: May 10, 2019
                                                                     3   San Francisco, CA 94111-4500
                                                                         Telephone: 415/263-7000
                                                                     4   Facsimile: 415/263-7010
                                                                                                              ___________________________________________
                                                                         E-mail: kbrown@pszjlaw.com           William J. Lafferty, III
                                                                     5            mmanning@pszjlaw.com        U.S. Bankruptcy Judge

                                                                     6   Tyler J. Bexley - Admitted Pro Hac Vice
                                                                         REESE MARKETOS LLP
                                                                     7   750 N. Saint Paul St., Suite 600
                                                                         Dallas, TX 75201
                                                                     8   Telephone: 214/382-9810
                                                                         E-mail: tyler.bexley@rm-firm.com
                                                                     9
                                                                         Attorneys for CoEfficient, LLC, and
                                                                    10   TelEfficient, LLC; aka TeleSwitch Finance, LLC
                                                                         Alleged Debtors
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                    UNITED STATES BANKRUPTCY COURT
                                        SAN FRANCISCO, CALIFORNIA




                                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                            ATTORNEYS AT LAW




                                                                    13

                                                                    14                                                 OAKLAND DIVISION

                                                                    15
                                                                         In re:                                                          Case No.: 4:18-bk-41932
                                                                    16                                                                   Chapter 7
                                                                         COEFFICIENT, LLC,
                                                                    17

                                                                    18                                          Alleged Debtor.

                                                                    19
                                                                         In re:                                                          Case No. 4:18-bk-41933
                                                                    20                                                                   Chapter 7
                                                                         TELEFFICIENT, LLC; aka TELESWITCH                              ORDER PARTIALLY GRANTING
                                                                    21
                                                                         FINANCE, LLC,                                                  ALLEGED DEBTORS’ MOTION FOR
                                                                    22                                                                  FEES AND COSTS PURSUANT TO
                                                                                                              Alleged Debtor.           BANKRUPTCY CODE SECTION 303(i)
                                                                    23
                                                                                                                                        [NO HEARING DATE SET]
                                                                    24

                                                                    25             On March 27, 2019, the Court held a hearing on the Alleged Debtors’ Motion to for Fees and

                                                                    26   Costs Pursuant to Bankruptcy Code section 303(i)1 (“Motion”) filed by CoEfficient, LLC and

                                                                    27   TelEfficient, LLC (the “Alleged Debtors”). The Court has considered, the briefs and declarations

                                                                    28
                                                                         1
                                                                             Terms not defined herein shall have the meaning ascribed to them in the Motion.

                                                                     Case: 18-41932 Doc# 56                 Filed: 05/10/19         1
                                                                                                                                   Entered: 05/10/19 15:22:46
                                                                                                                                            ORDER GRANTING        Page
                                                                                                                                                           MOTION TO      1 ofAND
                                                                                                                                                                     FOR FEES  3 COSTS
                                                                        DOCS_SF:101051.3 14885/001
                                                                     1   filed in support and in opposition to the on Motion, the arguments presented by counsel for the

                                                                     2   parties at the hearing , and the Court finding good cause and for the reasons set forth on the record

                                                                     3   on May 8, 2019 grants the Motion, in part, as follows:

                                                                     4          IT IS HEREBY ORDERED THAT

                                                                     5          1.      Genband Management Services Corporation (“GENBAND”) shall pay $133,297.75

                                                                     6   to the Alleged Debtors within 30 days of the entry of this order. This amount is attributable as

                                                                     7   follows:

                                                                     8                  a.      $45,177 representing 50% of the total fees incurred by the Alleged Debtors in

                                                                     9                          seeking dismissal of the involuntary petitions under Bankruptcy Code section

                                                                    10                          303;

                                                                    11                  b.      $54,429 representing all of the fees incurred by the Alleged Debtors in
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                          seeking dismissal of the involuntary petition under Bankruptcy Code section
                                        SAN FRANCISCO, CALIFORNIA
                                            ATTORNEYS AT LAW




                                                                    13                          305;

                                                                    14                  c.      $32,887.50 representing a portion of the fees sought by the Alleged Debtors in

                                                                    15                          connection with the Motion; and

                                                                    16                  d.      $804.25 attributable to the Alleged Debtors’ costs.

                                                                    17                  e.      The Court reserves jurisdiction to enforce and interpret the terms of this

                                                                    18                          Order, including, to award additional attorneys’ fees and costs in the event

                                                                    19                          Genband appeals this order.

                                                                    20   Approved as to form:

                                                                    21   Dated: May 10, 2019                   FINESTONE HAYES LLP

                                                                    22
                                                                                                                       By: /s/ Jennifer C. Hayes
                                                                    23                                                     Jennifer C. Hayes
                                                                    24                                                     Attorneys for Genband Management
                                                                                                                           Services Corporation
                                                                    25
                                                                                                              * * * END OF ORDER * *
                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-41932 Doc# 56            Filed: 05/10/19     2
                                                                                                                          Entered: 05/10/19 15:22:46
                                                                                                                                   ORDER GRANTING        Page
                                                                                                                                                  MOTION TO      2 ofAND
                                                                                                                                                            FOR FEES  3 COSTS
                                                                        DOCS_SF:101051.3 14885/001
                                                                     1                                      COURT SERVICE LIST

                                                                     2

                                                                     3

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA
                                            ATTORNEYS AT LAW




                                                                    13

                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-41932 Doc# 56          Filed: 05/10/19    3
                                                                                                                       Entered: 05/10/19 15:22:46
                                                                                                                                ORDER GRANTING        Page
                                                                                                                                               MOTION TO      3 ofAND
                                                                                                                                                         FOR FEES  3 COSTS
                                                                        DOCS_SF:101051.3 14885/001
